DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
 
Response to Amendment
The amendment of 05/10/2021 has been entered and fully considered by the examined.
Claims 1, 3-6, and 9-12 have been amended. Claims 1-12 are currently pending in the application with claim 1 being independent. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 6, and 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moore et al. (U.S. Publication No. 2011/0087104) hereinafter “Moore” in view of Kinicki et al. (U.S. Patent No. 5,315,999) hereinafter “Kinicki”.
Regarding claim 1, Moore discloses an intravascular ultrasound (IVUS) imaging system [IVUS system of Moore, see abstract [0010],[0046] and FIG. 1], the system comprising: 
an elongated catheter configured to be positioned within a blood vessel of a patient [IVUS imaging catheter 1000; see [0046] and FIG. 1], wherein the elongated catheter comprises a proximal portion, a distal portion, and an ultrasound transducer at the distal portion [ultrasound transducer 1100; see [0047]-[0048] and FIG. 2a]; and a processing circuit [imaging engine 3100 is the processing circuit] configured for communication with the elongated catheter, wherein the processing circuit is operable to:
 receive a single analog image signal from the ultrasound transducer [see [0015][0046]-[0048] and FIG. 1 of  Moore]; 
digitize, using an analog-to-digital converter, the single analog image signal to a digital image signal; [see FIG. 2a; step 116, the analog to digital conversion [0049]-[0050] of Moore]
 split the digital image signal into a first image signal and a second image signal [see [0050] in relation to FIG. 2a], the first image signal comprising a copy of the second image signal; [see [0048]-[0050] in relation to FIG. 2a; the same signal with the same processing operations done is split; therefore, the two signals that result from the splitting are the same]
[one of the processing operations disclosed in [0052]-[0053] in relation to FIG. 2a (for example envelope detection 134 or band pass filtering 132]
generate an IVUS image based on at least one of the first image signal or the second image signal;  [see [0054] and [0062] of Moore]
and output the IVUS image to a display in communication with the processing circuit.  [see [0014] [0029 and FIG. 9 of Moore]
Moore does not expressly disclose receiving a user input associated with an imaging mode via an input/output interface and selectively perform based on the user input, one of a first set of processing operations or a second set of processing operations on the first image signal along a first signal path wherein the second set of processing operations is different than the first set of processing operations.
Kinicki, directed towards user selective modes of ultrasound imaging [see abstract of Kinicki] further discloses receive a user input associated with an imaging mode [see column 2, lines 23-35 and FIG. 2, section 40 is the plurality of imaging modes which can be selected by the user] via an input/output interface [see column 2, lines 44-54] in communication with the processing circuit [see column 4, lines 10-15]; selectively perform based on the user input, one of a first set of processing operations or a second set of processing operations on the first image signal along a first signal path wherein the second set of processing operations is different than the first set of processing operations.[see column 5, line 57-column 6, line 4 disclosing that when each preset mode for imaging is selected, a different set of processing operation is performed on the image signal].
 [see column 2, lines 3-5]
Regarding claim 2, Moore further discloses wherein the IUS image is a B-mode or grayscale image. [see [0062] of Moore]
Regarding claim 6, Moore further discloses that the second processing operation includes tissue characterization based on at least one of parametric analysis [see [0060]-[0065] disclosing parametric analysis of the data and parametric imaging], spectral analysis, or a neural network.  
Regarding claim 8, Moore further discloses that the tissue characterization is configured to identify at least one of plaque, dead tissue, or healthy tissue.  [see [0070],[0072] disclosing that the plaque can be identified and distinguished from healthy tissue]
Regarding claim 9, Moore further discloses that the first processing operation includes processing by a hardware amplifier or filter [see [0049] [0057] and FIGs 2b, 7 disclosing high and low pass filtering by a high/low pass filter].   
claim 10, Moore further discloses that the first processing operation includes at least one of a band pass filter, a low-pass filter [see [0049] [0057] and FIGs 2b and 7 disclosing low pass filtering by a low pass filter], a multi-band low pass filter, or an analog gain.  
Regarding claim 11, Moore further discloses that the second processing operation includes at least one of a band pass filter or an analog gain. [see [0058] and [0096]-[0097] disclosing gain and band-pass filtering for signal pre-processing steps including the second operation] 
Regarding claim 12, Moore discloses the IVUS imaging system of claim 1 above [see rejection of claim 12]. 
Moore does not expressly disclose that the processing circuit is further operable to receive an additional user input associated with an additional imaging mode via the input/output interface.Wherein the processing circuit is operable to selectively perform based on the additional user input, one of the third set of processing operations or a fourth set of processing operations on the second image signal along the second signal path, wherein the fourth set of processing operations is different than the third set of processing operations.
 Kinicki further discloses receive an additional user input associated with an additional imaging mode [see column 2, lines 23-35 and FIG. 2, section 40 is the plurality of imaging modes which can be selected by the user] via the input/output interface [see column 2, lines 44-54] Wherein, the processing circuit is operable to selectively perform, based on the additional user input, one of the third set of processing operations or a fourth set of processing operations on the second image signal along .[see column 5, line 57-column 6, line 4 disclosing that when each preset mode for imaging is selected, a different set of processing operation is performed on the image signal]

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (U.S. Publication No. 2011/0087104) hereinafter “Moore” and Kinicki et al. (U.S. Patent No. 5,315,999) hereinafter “Kinicki” as applied to claim 1 above, and further in view of Lerman et al. (U.S. Publication No. 2011/0319762) hereinafter “Lerman”.
Regarding claim 3, Moore as modified by Kinicki discloses generating qualitative and quantitative data [see [0054] and [0062] of Moore]
Moore as modified by Kinicki does not disclose that the qualitative or quantitative data are blood flow data.
Lerman, directed towards IVUS imaging of blood vessels using ultrasound [see abstract of Lerman] discloses that the first processing operation comprises generating qualitative or quantitative blood flow data, wherein the IVUS image is based on the first image signal, and wherein the IVUS image includes visual representations of the qualitative or quantitative blood flow data.[see [0007] and claims 1 and 7 disclosing that qualitative and quantitative blood flow data including images are generated. See Also FIGS. 2A-2C]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the qualitative and quantitative data of Moore as  [see [0007] of Lehrman]
Regarding claim 4, Moore as modified by Kinicki discloses generating IVUS image. [see [0054] and [0062] of Moore]
Moore as modified by Kinicki does not disclose automatically generating a boundary in the IVUS image.
Lehrman further discloses that the first processing operation comprises automatically generating a boundary in the IVUS image, wherein the IVUS image is based on the first image signal, and wherein the IVUS image includes the boundary. [see [0044] and FIG. 3a of Lehrman]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the IVUS image of Moore as modified by Kinicki further and include automatically generating a boundary in the IVUS image wherein the IVUS image is based on the first image signal and wherein the IVUS image includes the boundary according to the teachings of Lehrman in order to detect the boundary of the vessel and provide a more accurate feedback to the user [see [0044] of Lehrman]

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (U.S. Publication No. 2011/0087104) hereinafter “Moore” and Kinicki et al. (U.S. Patent No. 5,315,999) hereinafter “Kinicki” as applied to claim 1 above, and further in view of Lindahl et al. (US Publication No. 2005/0201572) hereinafter “Lindahl”.
Regarding claim 5, Moore as modified by Kinicki discloses the first processing operation. [see [0052]-[0053] of Moore]
Moore as modified by Kinicki does not disclose graphic equalization of the image signal using a mixer.
Lindahl, directed towards using graphic equalizer on images [see abstract of Lindahl] discloses that the tunable processor comprises a graphic equalizer to equalize the image signals using a mixer.[see [0016] and [0157].  
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the process of Moore as modified by Kinicki and use a graphic equalizer to provide better quality images. Further, the use of graphic equalizer to equalize the image signals using a mixer is common in the art.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (U.S. Publication No. 2011/0087104) hereinafter “Moore” in view of Hancock et al. (U.S. Publication No. 2010/0174190) hereinafter “Hancock”.
Regarding claim 7, Moore as modified by Kinicki discloses generating an IVUS image. [see [0054] and [0062] of Moore]
Moore as modified by Kinicki does not disclose that the IVUS image comprises a virtual histology image.
[see abstract of Hancock] discloses that the IVUS image comprises a virtual histology image [see [0006] and [0027] of Hancock].
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the IVUS image of Moore as modified by Kinicki and make the IVUS comprise of a virtual histology image according to the teachings of Hancock in order to be able to detect various types of disease including plaques more easily [see [0006] of Hancock]

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marjan Saboktakin whose telephone number is (303) 297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793